Citation Nr: 9916670	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  94-45 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
seborrheic dermatitis.

2.  Entitlement to a compensable evaluation for a scar of the 
left forehead.

3.  Entitlement to service connection for cellulitis of the 
left foot.

4.  Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to April 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which granted service connection 
for seborrheic dermatitis and a scar of the forehead, with 
noncompensable (zero percent) evaluations assigned; and 
denied service connection for cellulitis of the left foot and 
allergies.  In a January 1999 rating decision, the RO 
increased the evaluation for the veteran's seborrheic 
dermatitis to 10 percent, effective from March 1993.  As the 
10 percent evaluation represents less than the maximum 
evaluation available for this disability, the veteran's claim 
for an evaluation in excess of 10 percent remains viable on 
appeal.

The veteran also completed an appeal of the RO's March 1994 
denial of service connection for low back syndrome, but the 
RO granted this benefit in a January 1999 rating decision.

In his October 1994 Substantive Appeal, the veteran requested 
a VA Travel Board hearing.  However, in an October 1996 
statement, the veteran's representative requested that the 
veteran be scheduled for a VA hearing before an RO hearing 
officer instead of a VA Travel Board hearing.  See 38 C.F.R. 
§ 20.704(e) (1998).  The veteran appeared for an RO hearing 
in November 1998, and the testimony from that hearing is 
discussed below.

The claim of entitlement to service connection for allergies 
will be addressed, in part, in the REMAND section of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's seborrheic dermatitis is productive of 
extensive dandruff and scaling on the face.

3.  The veteran's scar of the left forehead is no more than 
slightly disfiguring.

4.  There is no competent medical evidence of current 
cellulitis of the left foot.

5.  There is competent medical evidence of a nexus between 
the veteran's current allergies and service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for 
seborrheic dermatitis have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic 
Code 7806 (1998).

2.  The criteria for a compensable evaluation for a scar of 
the left forehead have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic 
Code 7800 (1998).

3.  The claim of entitlement to service connection for 
cellulitis of the left foot is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

4.  The claim of entitlement to service connection for 
allergies is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for higher evaluations

A.  Applicable laws and regulations

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A claim that a 
service-connected condition has become more severe is well 
grounded when the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claims under 38 U.S.C.A. § 5107(a).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  


B.  Factual background

During his September 1993 VA general medical examination, the 
veteran complained of being struck in the left forehead by a 
150 pound fan blade during service.  An examination of the 
skin revealed a five centimeter linear scar on the left 
forehead, which was not tender upon palpation.  

In the appealed March 1994 rating decision, the RO granted 
service connection for seborrheic dermatitis and a scar of 
the left forehead in light of the results of the September 
1993 VA examination and in-service evidence of seborrheic 
dermatitis and an injury to the left forehead.  The RO 
assigned noncompensable evaluations for both disorders, 
effective from March 1993.

The report of a February 1997 VA nose and sinuses examination 
indicates that a well-healed scar of the left forehead was 
noted upon examination.

During a March 1997 VA examination, the veteran complained of 
dandruff and redness of the face, and he reported that his 
forehead scar "turns purple in the summer in direct 
sunlight."  The examination revealed that the left forehead 
scar was two to three centimeters long and about one 
millimeter in diameter.  This scar was flat, essentially 
flesh-colored, slightly hypopigmented, and not noted to be 
productive of limitation of functioning or tenderness.  The 
examiner also commented that the scar "does not really stand 
out unless pointed out" and was "very difficult to see."  
The examination also revealed extensive dandruff and scaling 
on the face, especially the nasal labial folds, with some 
redness and slight greasiness.  There were no other findings 
pertaining to the face, and the feet looked normal.  The 
assessments included a well-healed scar on the face and 
seborrheic dermatitis.  The examiner further indicated that 
he found no evidence of any disability associated with the 
veteran's forehead scar.  

During his November 1998 VA hearing, the veteran described 
dry skin, itching, and bleeding upon "scratching."  He 
reported that his dandruff and skin peeling were so bad that 
he could "actually pull the skin off in sheets."  He also 
noted that he was currently working as a general manager in a 
restaurant.

Following the November 1998 VA hearing, the RO increased the 
veteran's evaluation for seborrheic dermatitis to 10 percent, 
effective from March 1993.  The RO also continued the 
noncompensable evaluation for the veteran's service-connected 
scar of the left forehead.  These evaluations have since 
remained in effect and are at issue in this case.

C.  Seborrheic dermatitis

The RO has evaluated the veteran's seborrheic dermatitis as 
eczema under 38 C.F.R. § 4.118, Diagnostic Code 7806 (1998).  
Under this section, a 10 percent evaluation is warranted for 
eczema with exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area.  A 30 percent 
evaluation is warranted for constant itching or exudation, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation is warranted for ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant eczema.

In this case, the Board observes that the veteran has been 
diagnosed with seborrheic dermatitis, and his March 1997 VA 
examination revealed extensive dandruff and scaling on the 
face, especially the nasal labial folds, with some redness 
and slight greasiness.  As noted above, the criteria for 30 
percent evaluation include extensive lesions, which appear to 
be indicated in the present case.  However, there is no 
evidence of ulceration or extensive exfoliation or crusting, 
with systemic or nervous manifestations, or exceptionally 
repugnant eczema.  In short, the evidence supports a 30 
percent evaluation, and no more, for the veteran's seborrheic 
dermatitis.


D.  Scar of the left forehead

The RO has evaluated the veteran's scar of the left forehead 
at the noncompensable rate under 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (1998).  Under this section, a 
noncompensable evaluation is warranted for a disfiguring scar 
of the head, face, or neck that is slight in degree.  A 10 
percent evaluation is in order for a disfiguring scar that is 
moderate in degree.

The Board has considered the recent evidence described above 
but finds no basis for a compensable evaluation for the 
veteran's scar of the left forehead.  In this regard, the 
Board observes that this scar has been shown to be several 
centimeters in length, but the veteran's examinations have 
also indicated that the scar is well-healed and non-tender.  
Significantly, in view of the criteria of Diagnostic Code 
7800, the evidence also reflects that the scar is barely 
visible.  In fact, the examiner who examined the veteran in 
March 1997 indicated that he found no disability associated 
with the veteran's scar, despite the veteran's reports of 
discoloration of the scar when exposed to direct sunlight.  
In view of this, the Board finds that the veteran's scar of 
the left forehead is productive of disfigurement that is no 
more than slight in degree, and the criteria for a 
compensable evaluation have not been met.  The Board also 
observes that the medical evidence of record suggests no 
limitation of functioning as a result of this scar, and, as 
such, there is also no basis for a compensable evaluation in 
view of the criteria of Diagnostic Code 7805.

E.  Conclusion

With regard to both of the claims discussed above, the Board 
finds that the evidence does not raise the question of 
whether higher evaluations were warranted for any period(s) 
of time following the initial grants of service connection so 
as to warrant "staged" ratings due to a significant change 
in the level of disability.  In fact, the symptomatology 
shown during the pendency of this appeal has remained 
essentially consistent, with the degrees of severity fully 
contemplated by the assigned evaluations at all times during 
the pendency of this appeal.  Moreover, the veteran has not 
alleged, and the record does not demonstrate, that any recent 
findings were used in any way to deprive him of higher 
ratings when he was originally evaluated by the VA.  See 
generally Fenderson v. West. 12 Vet. App 119 (1999).

The Board has based its conclusions in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that the service-connected disabilities described above have 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As indicated above, the veteran has 
reported that he is currently working as a general manager in 
a restaurant and has not submitted any documentary evidence 
suggesting interference with employment status beyond that 
contemplated by the assigned evaluations.  As such, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(1998).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Entitlement to service connection for cellulitis of the 
left foot

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998). 

The initial question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual" that a claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim, and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93. 

The United States Court of Appeals for Veterans Claims 
(Court) has recently indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1998).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage v. Gober, 10 Vet. App. at 495-97.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.

The Board observes that, between February 1987 and February 
1988, during service, the veteran was treated for rashes and 
cellulitis of the left foot.  As a result of this condition, 
the veteran was placed on limited duty.  However, there are 
no subsequent service medical records documenting this 
disorder, and the veteran did not complain of this disorder 
during either his March 1993 in-service separation 
examination or his September 1993 VA examination.  A March 
1997 examination revealed "mild foot eczema or dermatitis," 
but no cellulitis, of the left foot, and the examiner 
indicated that any current skin disability of the foot was 
not "service-connected."  There is no subsequent evidence 
suggesting treatment for cellulitis of the left foot.  

In this case, while the Board observes that the veteran was 
treated in service for cellulitis of the left foot, there is 
no competent medical evidence showing such a disability of 
the left foot currently.  The only evidence of record 
suggesting such a disability, or a nexus between such a 
disability and service, is the veteran's lay opinion, as 
articulated during his November 1998 VA hearing.  The Board 
would point out, however, that the veteran has not been shown 
to possess the medical expertise necessary to diagnose a 
particular disorder or to establish a nexus between a 
currently diagnosed disorder and service.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Therefore, his lay 
contentions, alone, do not provide a sufficient basis upon 
which to find this claim to be well grounded.  See Grottveit 
v. Brown, 5 Vet. App. at 93.

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for cellulitis of the left foot is well grounded.  
In the absence of competent medical evidence to support the 
veteran's claim, this claim must be denied as not well 
grounded.  Since this claim is not well grounded, VA has no 
further duty to assist the veteran in developing the record 
to support his claim.  See Epps v. Gober, 126 F.3d at 1467-68 
("there is nothing in the text of § 5107 to suggest that 
[VA] has a duty to assist a claimant until the claimant meets 
his or her burden of establishing a 'well-grounded' claim").

In the appealed rating decision, the RO denied the veteran's 
claim for service connection for cellulitis of the left foot 
on the merits.  However, the RO, in a September 1998 
Supplemental Statement of the Case, continued this denial on 
the basis that the claim was not well grounded, and the Board 
has denied this claim as not well grounded.  However, 
regardless of the basis of the RO's denial, the Board 
observes that the Court has held that when an RO does not 
specifically address the question of whether a claim is well 
grounded but, instead, proceeds to adjudication on the 
merits, "there is no prejudice to the appellant solely from 
the omission of the well-grounded-claim analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996). 

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to render the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for service connection for the 
claimed disability.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).

III.  Entitlement to service connection for allergies

Upon a review of the evidence in this case, the Board finds 
that the veteran's claim of entitlement to service connection 
for allergies is well grounded in view of the provisions of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that the veteran's claim is plausible and capable of 
substantiation.  The Board has reached this finding on the 
basis of in-service evidence of allergies and a post-service 
diagnosis of allergic rhinitis; this evidence suggests a 
current disability and a nexus between such a disability and 
service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 



ORDER

Entitlement to a 30 percent evaluation for seborrheic 
dermatitis is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to a compensable evaluation for a scar of the 
left forehead is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for cellulitis of the left foot is 
denied.

The claim of entitlement to service connection for allergies 
is found to be well grounded.


REMAND

As the Board has found the veteran's claim for service 
connection for allergies to be well grounded, the VA has a 
duty to assist the veteran in the development of facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1998); Talley v. Brown, 6 Vet. App. 72, 74 
(1993).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claim.  Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992).  

The Board observes that the veteran's service medical records 
indicate that he was allergic to chicken feathers and eggs.  
Also, these records show that he had seasonal allergies.  His 
March 1993 in-service Report of Medical History contains a 
notation of a history of severe allergic rhinitis, with no 
current exacerbations.  A September 1993 VA examination 
report contains a diagnosis of allergic rhinitis but provides 
no information regarding etiology.  This report also does not 
address whether the veteran's reported allergies are of a 
congenital or developmental nature, as suggested by the RO in 
the appealed March 1994 rating decision.  See 38 C.F.R. 
§ 3.303(c) (1998).

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
examination, with an appropriate 
examiner, to determine the etiology, 
nature, and extent of his claimed 
allergies.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All necessary tests and 
studies should be performed.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis for each respiratory disorder 
noted upon examination.  The examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
that current allergies, if noted upon 
examination, are related to service or to 
the veteran's service-connected 
sinusitis.  If the veteran's allergies 
are noted to have been incurred as a 
result of, or aggravated by, the 
veteran's service-connected sinusitis, 
the examiner should describe this causal 
relationship in detail in the examination 
report.  The examiner should also 
indicate whether the veteran's allergies 
are of a congenital or developmental 
nature.  A complete rationale should be 
given for all opinions and conclusions 
expressed, and the examination report 
should be typed.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim for 
service connection for allergies.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate outcome of this case.  No action is required of the 
veteran until he is so notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

